DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input module for receiving input of the plurality videos in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s claimed system is not properly described to comprise “an input module for receiving input of the plurality videos, the plurality of videos comprising video footage of the players taken using uncalibrated cameras; and a deep convolutional generative adversarial network configured to determine, regardless of lack of calibration of said cameras, which of the identified players control a ball and generate visual analytics describing the players that control the ball to generate performance statistics for each player controlling the ball”. The above limitations are not found described in the specification. The specification merely recites “A video storage table 250 may store records 252 that contain the videos and video information being analyzed, including, for example, fields for the resolution of the videos, images, formats, size, and the like.” To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” “[A] description that merely renders the invention obvious does not satisfy the requirement.” See Ariad, 598 F.3d at 1352. The claim lack written description since it defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. The algorithm or steps/procedure for performing the computer function are not explained at all and simply restating the function recited in the claim is not sufficient. Furthermore, there is no description of any algorithm used identify that the images are captured using uncalibrated cameras and how the analysis of the images captured using uncalibrated cameras differ from that of any other images. Therefore, the amended claims contain limitations that are not commensurate with the scope of the disclosure and thus fails to comply with the written description requirement. Thus, the non-provisional specification is not commensurate with the full scope of the claims. Therefore, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed invention. Consequently, this raise doubt as to possession, by the applicant, of the claimed invention at the time the invention was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190087661) in view of Radford et al. "Unsupervised representation learning with deep convolutional generative adversarial networks" arXiv preprint arXiv:1511.06434 (2015).

As to claim 1, Lee discloses a system for automatically generating visual analytics for players in a sport (FIG. 1), comprising: 
a processor (see [0145]); 
a storage device (see [0145]) for storing a dataset of a plurality of videos of the players playing the sport (FIG. 1, shot videos 150; see [0061]-[0062]); 
a set of executable instructions (see [0145]) executable on the processor configured to localize and track the players from the videos and identify each of the players (FIG. 2, player identification and tracking; see [0118]); 
an input module [interpretation from Applicant’s disclosure: FIG. 10, processing system 40 receiving videos from database storage 48] for receiving input of the plurality videos (FIG. 1 and [0061]-[0062], NEX system 110 receiving shot videos 150 recorded by computing device 130 from local memory or from a remote database), the plurality of videos comprising video footage of the players taken using uncalibrated cameras (see [0058], Unlike conventional computer vision-based real-time sports analysis systems that require several high-resolution cameras mounted on top of or sidelines of a ball field and the use of high-end desktop or server hardware, embodiments of the present invention allow users to perform real-time analysis of ball sport games with a single mobile device such as a smartphone, a tablet, a laptop, or smart glasses); and 
a system (FIG. 1, NEX system 110 including a convolution neural network (CNN)) configured to determine, regardless of lack of calibration of said cameras, which of the identified players control a ball and generate visual analytics describing the players that control the ball to generate performance statistics for each player controlling the ball (FIG. 1, Step 118 identifying a shooter, and Step 120 generating game analytics; see [0062]; see FIG. 12, shot quality analytics module 1240; see also FIGS. 4-8, showing game performance by players; note that the system is capable of performing the determination regardless of lack of calibration of said cameras). 
Although the system of Lee includes a convolution neural network (CNN), Lee fails to explicitly disclose a deep convolutional generative adversarial network.
However, Radford teaches a deep convolutional generative adversarial network (see page 3; Section 3 and Section 4).
At the time before the effective filing date of the claimed invention it would have been obvious to modify Lee using the teachings of Radford to include a deep convolutional generative adversarial network since adversarial networks learn good representations of images for supervised learning and generative modeling and to provide a more stable set of architectures for training generative adversarial networks for image classification tasks (Radford; INTRODUCTION and CONCLUSION).

As to claim 2, the combination of Lee and Radford further discloses wherein the performance statistics include a duration time that each player controls the ball (Lee; FIG. 12, ball release hand time 1266). 

As to claims 7-8, method claims 7-8 correspond to system claims 1-2, recite the same features as those recited in claims 1-2, respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-2.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190087661) in view of Radford et al. "Unsupervised representation learning with deep convolutional generative adversarial networks" arXiv preprint arXiv:1511.06434 (2015) further in view of Spivak et al (US 20170333777).

As to claim 3, the combination of Lee and Radford fails to explicitly disclose further comprising a low-pass filter to smooth transition between different players controlling the ball to reduce misclassification. 
However, Spivak teaches further comprising a low-pass filter to smooth transition between different players controlling the ball to reduce misclassification (see [0136]). 
At the time before the effective filing date of the claimed invention it would have been obvious to modify the combination of Lee and Radford using the teachings of Spivak to include a low-pass filter in order to reduce image noise (Spivak; [0136]).

As to claim 9, method claim 9 corresponds to system claim 3, recite the same features as those recited in claim 3, and is therefore rejected for the same reasons as those used above in rejecting claim 3.

Claims 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190087661) in view of Radford et al. "Unsupervised representation learning with deep convolutional generative adversarial networks" arXiv preprint arXiv:1511.06434 (2015) further in view of Wu et al (US 20190122120).

As to claim 4, the combination of Lee and Radford further discloses wherein the deep convolutional generative adversarial network further comprises two deep convolutional neural networks, a generator G and a discriminator D trained against each other (Radford; see generator and the discriminator in Section 3), wherein the generator takes a random noise vector, z (Radford; a uniform noise distribution Z as input), and returns an image, Xgen=G(z) (FIG. 1, G(z)).
The combination of Lee and Radford fails to explicitly disclose wherein the discriminator takes a real or a generated image, and outputs a probability distribution P(S|X)=D(X) over two image sources, wherein the discriminator is trained to maximize a log-likelihood of assigning a correct source while G tries to minimize it, wherein the optimization function V is given by: 

    PNG
    media_image1.png
    84
    418
    media_image1.png
    Greyscale

wherein the two networks converge to a Nash equilibrium so that D is maximally confused and G generates samples that resemble the training data. 
However, Wu teaches wherein the discriminator takes a real or a generated image, and outputs a probability distribution P(S|X)=D(X) over two image sources (FIG. 1, output D(X) of discriminator D 104; see [0030]), wherein the discriminator is trained to maximize a log-likelihood of assigning a correct source while G tries to minimize it, wherein the optimization function V is given by (see [0025]): 

    PNG
    media_image1.png
    84
    418
    media_image1.png
    Greyscale

wherein the two networks converge to a Nash equilibrium so that D is maximally confused and G generates samples that resemble the training data (see [0025]). 
At the time before the effective filing date of the claimed invention it would have been obvious to modify the combination of Lee and Radford using the teachings of WU to include wherein the discriminator takes a real or a generated image, and outputs a probability distribution P(S|X)=D(X) over two image sources, wherein the discriminator is trained to maximize a log-likelihood of assigning a correct source while G tries to minimize it, wherein the optimization function V is given by: 

    PNG
    media_image1.png
    84
    418
    media_image1.png
    Greyscale

wherein the two networks converge to a Nash equilibrium so that D is maximally confused and G generates samples that resemble the training data in order for the generator producing data and the discriminator classifying data to engage in a two -player minimax game to improve the performance of each other (Wu; [0025]).

As to claim 5, the combination of Lee, Radford and Wu further discloses wherein the deep convolutional generative adversarial network is further configured to replace pooling layers with convolutional layers for both the generator and discriminator using batch normalization after convolutional layers, ReLU activation in the generator and Leaky ReLU in the discriminator (Radford; Section 3 Architecture guidelines for stable Deep Convolutional GANs
_ Replace any pooling layers with strided convolutions (discriminator) and fractional-strided convolutions (generator).
_ Use batchnorm in both the generator and the discriminator.
_ Remove fully connected hidden layers for deeper architectures.
_ Use ReLU activation in generator for all layers except for the output, which uses Tanh.
_ Use LeakyReLU activation in the discriminator for all layers).

As to claim 6, the combination of Lee, Radford and Wu further discloses further comprising a generator and discriminator network to learn to generate images that resemble players with the ball (Wu; FIG. 1, generator G(z) 102 and discriminator D 104; see [0025]). 

As to claims 10-12, method claims 10-12 correspond to system claims 4-6, recite the same features as those recited in claims 4-6, respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 4-6.

Response to Arguments
Applicant's arguments filed on 03/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Lee uses highly calibrated cameras as necessary to identify players and teams and that the combination of Lee and Radford fails to disclose the ability to use video clips captured by cameras not calibrated for the system, with nevertheless the ability to identify players and teams, and perform analysis. The examiner respectfully disagrees. Nowhere does Lee mention using highly calibrated cameras. Lee discloses in [0058], Unlike conventional computer vision-based real-time sports analysis systems that require several high-resolution cameras mounted on top of or sidelines of a ball field and the use of high-end desktop or server hardware, embodiments of the present invention allow users to perform real-time analysis of ball sport games with a single mobile device such as a smartphone, a tablet, a laptop, or smart glasses. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the system disclosed by Lee and Radford is capable of performing image analysis and player identification regardless of whether the images are captured by calibrated cameras or uncalibrated cameras. Lee discloses a NEX system 110 configured to identify a shooter and generate game analytics using a convolution neural network (CNN). Radford teaches using a deep convolutional generative adversarial network for image classification tasks because adversarial networks learn good representations of images for supervised learning and generative modeling. Therefore, the system disclosed by the combination of Lee and Radford has the ability to use video clips captured by cameras not calibrated for the system, with nevertheless the ability to identify players and teams, and perform analysis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482